DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2005/0194990 by Gothoskar et al.
Regarding claims 1, 20, Gothoskar teaches a semiconductor wafer (Fig. 1), comprising: a die including a device layer (SOI structure 20) and a top layer (prism couplers 30, 32 formed on a separate silicon substrate and attached to the SOI structure 20) formed over the device layer, the device layer including an optical device (optical structures and monolithic electronics… contained within SOI structure 20 are illustrated in Fig. 3, ¶[0026]) optically connected to a photonic test port (beam steering/shaping optics 12 and/or 14 on a testing element 10), wherein the top layer includes a light transfer region (at the prism couplers 30, 32) configured to provide a window for optical coupling with the photonic test port from a location (the testing element 10) outside of the semiconductor wafer.
Regarding claim 2, Gothoskar further teaches the light transfer region is a region of the top layer controlled to not include metal, and wherein a material of the top layer within the light transfer region allows for transmission of light (the prism couplers comprise silicon, ¶[0022]).
Regarding claims 5, 6, Gothoskar further teaches the die includes a cladding layer (24) below the device layer and a substrate layer (22) below the cladding layer.
Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub 2020/0124792 to Cho et al. (Cho, effectively filed Oct. 19, 2018).
Regarding claims 1, Cho teaches a semiconductor wafer, comprising: a die (photonic integrated circuit formed on each of a plurality of chip regions 10) including a device layer (substrate 100, Fig. 14) and a top layer (LD, TIC/RIC, etc. over the substrate 100, Fig. 14) formed over the device layer, the device layer including an optical device (waveguide 60) optically connected to a photonic test port (optical fiber 500), wherein the top layer includes a light transfer region (optical interface that receives the optical fiber 500) configured to provide a window for optical coupling with the photonic test port from a location outside of the semiconductor wafer
Regarding claim 3, Cho further teaches the region is open to allow the fiber 500 to be inserted.
Regarding claims 5, 6, Cho further teaches the die includes a cladding layer below the device layer (waveguide 60 is embedded in a cladding 100) and a substrate layer (200) below the cladding layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. as applied to claim 1 above, and further in view of U.S. PGPub 2014/0363153 to McShane et al.  Cho teaches the wafer for wafer-level testing but does not specify placing the photonic test port and the light transfer region in a kerf region between neighboring dies on the semiconductor wafer.  McShane also teaches an integrated circuit optical die test interface, wherein a light transfer region (central scribe street region 1103, 1223 in Fig. 10, 11) is used to perform wafer die tests by perpendicularly deflecting optical test signals (1102, 1112, 1222, 1232) using an scribe area optical mirror structures (1104, 1114, 1224, 1234) into and out of the plane of the integrated circuit die (dies 1, 2) at a port (input/output distal end of waveguides at die edges in the scribe street region, e.g., revealed by a partial saw cut to create the scribe street region, step 133 of Fig. 12).  Similar arrangement is also illustrated and described in Fig. 14.  The optical mirror structure in the scribe regions may be removed during final wafer sawing and singulation, which allows further minimization of the dies and when the testing mirror structure is not a required or desired part of single dies.  It thus would have been obvious to one having ordinary skill in the art to modify Cho’s invention by replacing the grating coupler 50 with an angled mirror surface a kerf region, i.e., the scribe line region 20 between the chip regions 10 in Cho, between neighboring dies, as suggested by McShane, for the same reason and advantage.
Claims 8, 9, 11-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. or Gothoskar et al. as applied to claim 1 above, and further in view of U.S. Patent 9,766,410 to Chen.
Regarding claim 8, Cho and Gothoskar each teaches wafer-level testing of optical dies that have interferometer with two waveguide couplers at opposite ends (couplers 120/140 in Fig. 4A of Cho; monitored by O/E detectors 62 in Fig. 3 of Gothoskar) but does not specify how the splitter/combiner is operated.  Chen also teaches a wafer-level testing method of optical dies, each of which (device 100, Fig. 1) comprises a waveguide interferometer that includes a normal optical port (external optical component 110a as a primary input to the device 100) and an optical switch (such as those shown in Fig. 5 that connects optical I/O with surface couplers), the optical switch having a first optical input (surface coupler 112a) optically connected to the photonic test port (external optical component 114a positioned proximate to the die) and a second optical input (facet coupler 108a that serves as I/O) optically connected to the normal optical port (110a), the optical switch having an optical output (facet coupler 108b outputting to external component 110b) optically connected to the optical device, the optical switch (e.g., one illustrated in Fig. 5) configured to optically connect one of the photonic test port (surface coupler 512 equivalent to 112 in Fig. 1) and the normal optical port to (I/O 502 equivalent to 108a in Fig. 1) the optical output of the optical switch at a given time.  This circuit design includes components which can be configured with ease to include an additional optical I/O at a certain location of the circuit. Accordingly, it could have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho or Gothoskar’s invention by including a component, such as an optical switch, in the circuit design to add an optical I/O coupled to a surface coupler near another optical circuit component, for the same reason.
Regarding claim 9, Chen further suggest that the die includes a substrate layer below the device layer, the normal optical port configured to optically couple through substrate layer (side coupled from the substrate’s facet as illustrated in Fig. 1), which allows coupling light to/from the device in multiple directions perpendicular to each other.
Regarding claim 11, Gothoskar further teaches  the optical output port is optically connected to optical receiver circuitry (O/E, Fig. 3) within the device layer, and Cho further teaches  the optical output port is optically connected to optical receiver circuitry (RX, Fig. 4A) within the device layer.
Regarding claim 12, Cho further teaches said optical switch is a first optical switch (first coupler 120, Fig. 3, which correspond to the optical coupler/switch on the left side near the surface coupler 112a in Fig. 1 of Chen), Cho further teaches the device layer including optical transmitter circuitry (light-source device LD, Fig. 4A) connected to the optical receiver circuitry (a reception circuit device RIC, Fig. 4A), the device layer including a second optical switch (second coupler 140, Fig. 3, which correspond to the optical coupler/switch on the right side near the surface coupler 112b in Fig. 1 of Chen) having an optical input (from first waveguide WG1), a first optical output (first output waveguide OW1), and a second optical output (second output waveguide 2), the optical input of the second optical switch optically connected to the optical transmitter circuitry (receives optical signals from the light-source device LD).  Furthermore, Chen suggests said photonic test port is a first photonic test port (first optical component 114a), wherein said normal optical port is a first normal optical port (110a), the device layer including a second photonic test port (second external component 114b) and a second normal optical port (110b), the first optical output (112b) of the second optical switch optically connected to the second photonic test port (114b), the second optical output (108b) of the second optical switch optically connected to the second normal optical port (110b), the second optical switch configured to optically connect one of the second photonic test port and the second normal optical port to the optical input of the second optical switch at a given time (as is the function of an optical switch suggested by Chen).  This circuit design includes components which can be configured with ease to include an additional optical I/O at a certain location of the circuit.
Regarding claim 13, Chen further suggests the die includes a substrate layer below the device layer, each of the first normal optical port and the second normal optical port configured to optically couple through substrate layer (the first and second normal ports 110a/110b are side coupled to facets 106a/106b of the substrate as illustrated in Fig. 1), which allows coupling light to/from the device in multiple directions perpendicular to each other
Regarding claim 15, Cho further teaches said optical switch is a first optical switch (first coupler 120, Fig. 3, which correspond to the optical coupler/switch on the left side near the surface coupler 112a in Fig. 1 of Chen), Cho further teaches the device layer including optical transmitter circuitry (light-source device LD, Fig. 4A) connected to the optical receiver circuitry (a reception circuit device RIC, Fig. 4A), the device layer including a second optical switch (second coupler 140, Fig. 3, which correspond to the optical coupler/switch on the right side near the surface coupler 112b in Fig. 1 of Chen) having an optical input (from first waveguide WG1), a first optical output (first output waveguide OW1), and a second optical output (second output waveguide 2), the optical input of the second optical switch optically connected to the optical transmitter circuitry (receives optical signals from the light-source device LD).  Furthermore, Chen suggests said normal optical port is a first normal optical port (110a), the device layer including a second normal optical port (110b) and an optical waveguide (waveguide between the second/right switch and the surface coupler 112b), the first optical output (108b) of the second optical switch optically connected to the second normal optical port, the second optical output (112b) of the second optical switch optically connected to the optical waveguide, the second optical switch configured to optically connect one of the second normal optical port and the optical waveguide to the optical input of the second optical switch at a given time (as is the function of an optical switch).  This circuit design includes components which can be configured with ease to include an additional optical I/O at a certain location of the circuit.
Regarding claim 16, Chen further suggests additional switches and normal optical ports may be connected in a cascading MZI as illustrated in Fig. 7.  This circuit design includes components which can be configured with ease to include an additional optical I/O at a certain location of the circuit.
Regarding claim 17, Cho and Gothoskar each teaches wafer-level testing of optical dies that have interferometer with two waveguide couplers at opposite ends (couplers 120/140 in Fig. 4A of Cho; monitored by O/E detectors 62 in Fig. 3 of Gothoskar) but does not specify how the splitter/combiner is operated.  Chen also teaches a wafer-level testing method of optical dies, each of which (Fig. 4) comprising a plurality of photonic test ports (connected to surface couplers 412a, 412b), wherein said photonic test port is one of the plurality of photonic test ports (connected to 412a), the device layer including an optical multiplexer (Fig. 4) having a first plurality of optical ports (input port for a plurality of waveguides of an arrayed-waveguide grating 400) respectively optically connected to the plurality of photonic test ports, the optical multiplexer having a second plurality of optical ports (output ports for the plurality of waveguides of the arrayed-waveguide grating 400), the device layer including a plurality of optical switches (star input coupler 401a and star output coupler 401b), each of the plurality of optical switches having a first optical port, a second optical port, and a third optical port (the coupler 401a has a plurality of first input ports corresponding to a plurality of input waveguides to the left of the coupler 401a and a plurality of first output ports corresponding to the plurality of waveguide of the AWG to the right of the coupler 401a; and the coupler 401b has a plurality of second input ports corresponding to the plurality of waveguides of the AWG to the right of the coupler 401b and a plurality of second output ports corresponding to a plurality of output waveguides to the left of the coupler 401b), each of the plurality of optical switches configured to optically connect one of its first optical port and its second optical port to its third optical port at a given time (e.g., one of the first input ports and two of the first output ports for the coupler 401a, and one of the second input ports and two of the second output ports for the coupler 401b) the device layer including a plurality of normal optical ports respectively optically connected to the first optical ports of the plurality of optical switches, the second plurality of optical ports of the optical multiplexer respectively optically connected to the second optical ports of the plurality of optical switches (since Fig. 4 illustrates an MUX/DeMUX, every input optical port can be optically connected to any output optical port), the third optical ports of the plurality of optical switches optically connected to photonic circuitry within the device layer (as taught by Gothoskar/Cho, one of the output of the interferometer is routed to O/E in Gothoskar or to a PD in Cho).  This circuit design includes components which can be configured with ease to include an additional optical I/O at a certain location of the circuit. Accordingly, it could have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho or Gothoskar’s invention by including a component, such as an optical switch, in the circuit design to add an optical I/O coupled to a surface coupler near another optical circuit component, for the same reason.
Regarding claim 18, Chen further suggest that the die includes a substrate layer below the device layer, the normal optical port configured to optically couple through substrate layer (side coupled from the substrate’s facet as illustrated in Fig. 1), which allows coupling light to/from the device in multiple directions perpendicular to each other.
Claims 10, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gothoskar or Cho and Chen as applied to claims 8, 12, 17 above, and further in view of U.S. Patent 5,490,226 to Nelson.  Gothoskar or Cho and Chen suggest the semiconductor wafer for wafer-level testing comprising the optical switch as stated above but Chen does not specify how the optical switch is controlled through electronic signals.  Nelson teaches a Y-junction optical switch including an input branch waveguide 21 and two output branch waveguides 22, 23, an electrode 24 added to the output branch waveguide 22, and wherein the switch is controlled by applying a reverse bias to electrode 24 to sufficiently deplete the electrical carrier density in the underlying waveguide structure of branch 22 so that the refractive index is increased beyond that of waveguide 23.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the optical switch suggested by Chen by using a single electrode on one of the branch waveguides to direct light to the desired branch, as suggested by Nelson.  Its great advantage, in this case, is that it only has to have a sufficient difference in the output branches optical indices to be asymmetric, and then all the light travels down just one output branch.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or fairly suggest an additional reflective top surface for light traveling in a direction toward the substrate from the top surface of the semiconductor wafer, in addition to a bottom cladding layer, when considered in view of the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8742782 discloses a method of noncontact electrical testing with optical techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883